Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korbin (WO/2016/149046 using US 20200122196 as English translation) in view of Nathan (US 20170262099).
Regarding claim 11 Korbin teach a polarizer for use with a shear-polarized transducer (1A-1C are schematic diagrams illustrating examples of transparent micro-structured (patterned) piezoelectric transducers array), the polarizer comprising: 
one or more layers of piezoelectric material (fig. 2, piezoelectric thin film material 15); 
one or more electrodes ([0024] A micro-structured or nano-structured ultrasonic, transducer could be made of a piezoelectric thin film material 15 sandwiched between 2 electrodes 14, shown in FIG. 2); and 
wherein the polarizer is configured to extract and dissipate energy of compressional waves and pass energy of shear waves ([0051] Piezoelectric transducers in array of the type described herein may be powered by electrical signals of specific frequency, power and mode, and as result, vibrate and emit acoustic/ultrasonic waves).  

But does not teach one or more circuits coupled to the one or more layers of piezoelectric material via the one or more electrodes; 

However Nathan teach one or more circuits (fig. 1, item 2) coupled to the one or more layers of piezoelectric material (fig. 1, piezoelectric material 12) via the one or more electrodes (fig. 1 first and second electrodes 10, 11).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Korbin in light of Nathan teaching so that it may include one or more circuits coupled to the one or more layers of piezoelectric material via the one or more electrodes.

The motivation is to provide a touch panel for combined capacitive and pressure sensing.

Regarding claim 14 Korbin teach herein the one or more electrodes comprises a first electrode on a first side of a first layer of piezoelectric material of the one or more layers of piezoelectric material and a second electrode on a second side, opposite the first side, of the first layer of the piezoelectric material (fig. 2-3).

Regarding claim 17 Korbin in view of Nathan teach wherein a first layer of piezoelectric material (Nathan: fig. 2, item 12) of the one or more layers of piezoelectric material has a first thickness and a second layer of piezoelectric material (fig. 12, fig. 38 piezoelectric . 

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korbin (WO/2016/149046 using US 20200122196 as English translation) in view of Nathan (US 20170262099) and Ono (US 20180229267).
Regarding claim 15 Korbin does not teach wherein the one or more circuits comprise a circuit comprising a resistor coupled between one of the one or more electrodes and a system ground.
However Ono teach wherein the one or more circuits comprise a circuit comprising a resistor coupled between one of the one or more electrodes and a system ground (fig. 12 [0084]).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Korbin in light of Ono teaching so that it may include wherein the one or more circuits comprise a circuit comprising a resistor coupled between one of the one or more electrodes and a system ground.

The motivation to increase the bandwidth of a transducer using a piezoelectric body.

Regarding claim 16 Korbin does not teach wherein the one or more circuits comprise a circuit comprising a resistor and an inductor coupled in series between one of the one or more electrodes and a system ground.
.
Allowable Subject Matter
Claims 1-10 have been allowed. 
The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach “wherein a transmission coefficient of the polarizer for shear waves at one or more first frequencies in a first passband is greater than a first threshold and wherein a transmission coefficient of the polarizer for compressional waves at the one the one or more first frequencies in the first passband is less than a second threshold less than the first threshold.”

Claims 12, 13, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. US 20070081681


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625